TIMMONS-GOODSON, Judge,
dissenting.
For the reasons stated in Chemimetals Processing, Inc. v. Schrimsher, 140 N.C. App. 135, 535 S.E.2d 594 (2000), and in reliance on the authorities cited therein, I respectfully dissent.
*493In reversing the order of summary judgment, the majority also relies on Chemimetals. While I agree with the majority’s assessment that the bankruptcy court order did not specify which part of the award was intended to make Kogut whole for losses he attributed to Toth in his tort action, Acme, the company formed by Kogut to hold the bank assignments and collect payment on the notes, was clearly part of the release agreement. It is clear that the release allowed Acme to retain liens, in excess of $1,000,000.00, against property located in South Carolina and North Carolina. Acme had no standing in the Kogut-Toth equitable distribution proceeding, and proceeded against Toth in the bankruptcy adversarial proceeding in her capacity as a corporate officer of Capstan
In the case sub judice, Kogut brought virtually identical actions against Toth and Rosenfeld seeking recovery for his losses arising from Capstar’s demise due to their alleged misrepresentation and negligence. As in the case of Chemimetals, Kogut cannot bring this action against Rosenfeld, despite any limiting language in the release with Toth or any alleged separate wrongdoing by Rosenfeld. Kogut has suffered but one injury as a result of signing the Bank guaranty allegedly induced by Toth. The one injury is in no way changed by Rosenfeld’s alleged participation or furtherance of Toth’s misdeeds.
Accordingly, the trial court did not err in granting an order of summary judgment in favor of Rosenfeld.